Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 1 of 18 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X      Docket No.
JENI WALLACE,

                                    Plaintiff,                               COMPLAINT

-against-

                                                                          PLAINTIFF DEMANDS
ANR PRACTICE MANAGEMENT, LLC, ANDRE                                        A TRIAL BY JURY
WAISMANN, In His Individual and Official Capacity,
MURRAY FRIEDMAN, In His Individual and Official
Capacity, and NEAL FRIEDMAN, In His Individual and
Official Capacity,

                                      Defendants.
-------------------------------------------------------------------X

        Plaintiff, JENI WALLACE, (hereinafter “Plaintiff”), by her attorneys, PHILLIPS &

ASSOCIATES, Attorneys at Law, PLLC, hereby complains of the Defendants, upon information

and belief, as follows:

                                         NATURE OF THE CASE

1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

        U.S.C. § 2000e et. seq. (“Title VII”), and the New York State Human Rights Law, (NYS

        Executive Law § 296, et seq.) (“NYSHRL”) and seeks damages to redress the injuries

        Plaintiff has suffered as a result of being discriminated against and sexually harassed

        on the basis of her sex/gender and then she was terminated by her employer in

        retaliation for complaining of sexual harassment in the workplace.

                                     JURISDICTION AND VENUE

2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action arises

        under 42 U.S.C. § 2000(e), et seq.

3.      The Court has supplemental jurisdiction over all state law claims pursuant to 28 U.S.C.

        §1367.
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 2 of 18 PageID #: 2



4.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

      the actions or omissions giving rise to the claims for relief occurred within this judicial

      district.

                            PROCEDURAL PREREQUISITES

5.    Plaintiff filed a charge of discrimination upon which this Complaint is based with the Equal

      Employment Opportunities Commission (“EEOC”) on June 22, 2019.

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated 9/25/2019, with respect

      to the instant charges of discrimination. A copy of the Notice is annexed to this Complaint.

7.    This action is being commenced within 90 days of receipt of the Notice of Right to Sue.

                                          PARTIES

8.    At all relevant times herein, Plaintiff was and is a resident of the State of New York and

      was and is a “person” and an “employee” entitled to protection as defined by Title VII and

      the NYSHRL.

9.    At all relevant times herein, Defendant ANR Practice Management, LLC (hereinafter

      “ANR”), is a foreign limited liability company that operates a medical clinic in Nassau

      county located at 961 Broadway, Woodmere, New York 11598.

10.   At all relevant times herein, Defendant ANR is incorporated in the state of Delaware and

      ANR’s registered agent in Delaware is National Registered Agents, Inc., with a physical

      address listed at 160 Greentree Dr. Ste 101, Dover, Delaware 19904.

11.   At all relevant times herein, Defendant ANR is incorporated in the state of Florida and

      ANR’s registered agent in Florida is Nrai Services, Inc., with a physical address listed at

      1200 South Pine Island Road, Plantation, Florida 33324.

12.   At all relevant times, Defendant ANR operates three other entities located in Naples,

      Florida, Thun, Switzerland and Israel. All four entities represent a single, integrated


                                               2
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 3 of 18 PageID #: 3



      enterprise where there is evidence of interrelation of operations, centralized control of labor

      relations, common management, and common ownership or financial control. Therefore,

      collectively Defendant ANR meets the 15-employee minimum standard.

13.   Defendant Andre Waismann, (hereinafter “Waismann”) is the founder of Defendant

      ANR and also serves as their Chief Technology Officer. Defendant Waismann is being

      sued herein in his official and individual capacities. Defendant Andre Waismann was

      Plaintiff’s supervisor and had the ability to make decisions regarding the terms and

      conditions of Plaintiff’s employment.

14.   Defendant Murray Friedman, (hereinafter “Murray Friedman”) is the founder of

      Defendant ANR and also serves as their Chief Executive Officer. Defendant Murray

      Friedman was Plaintiff’s supervisor and had the ability to make decisions regarding the

      terms and conditions of Plaintiff’s employment. Defendant Murray Friedman is being sued

      herein in his official and individual capacities.

15.   Defendant Neal Friedman, (hereinafter “Neal Friedman”) is the Chief Operating Officer

      of Defendant ANR. Defendant Neal Friedman was Plaintiff’s supervisor and had the ability

      to make decisions regarding the terms and conditions of Plaintiff’s employment. Defendant

      Neal Friedman is being sued herein in his official and individual capacities.

16.   Defendant ANR, Andre Waismann, Murray Friedman and Neal Friedman are collectively

      referred to as “Defendants.”

17.   At all times, Defendant Murray Friedman and Defendant Neal Friedman had the ability to

      hire, fire and affect the terms and conditions of Plaintiff’s employment. Defendant Murray

      Friedman did, in fact, terminate Plaintiff’s employment.




                                                 3
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 4 of 18 PageID #: 4



                                  FACTUAL ALLEGATIONS

18.   On November 7, 2018, Defendants employed Plaintiff as a full-time Director of Operations

      making approximately $80,000 salary.

19.   On April 6, 2019, Plaintiff received a raised making approximately $120,000 salary.

20.   At all times, Plaintiff was an above satisfactory employee that performed her duties without

      any major performance issues. Plaintiff was well qualified for her position/title.

21.   Upon information and belief, Plaintiff was never written up or disciplined for any work-

      related issues other than the allegations in this Complaint.

22.   On or about the evening of November 29, 2018, Plaintiff was sexually harassed by

      Defendant Waismann.

23.   Defendant Waismann took Plaintiff by her shoulders and leaned over while Plaintiff was

      sitting at her desk with full intentions to kiss Plaintiff.

24.   In shock, Plaintiff moved her face in time for Defendant Waismann to miss her lips and

      instead his kiss landed right underneath her eye. (hereinafter “sexual harassment incident”).

25.   One of the partners of Defendant ANR, Mr. Ralph Rose, witnessed the sexual harassment

      incident between Plaintiff and Defendant and sternly said something in Hebrew to

      Defendant Waismann.

26.   Plaintiff immediately stood up visibly upset and stated out loud that it was time for her to

      go home.

27.   Defendant Waismann left the area right after the sexual harassment incident.

28.   Afterwards, Mr. Rose apologized to Plaintiff and told Plaintiff Defendant Waismann would

      be dealt with the following morning.




                                                  4
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 5 of 18 PageID #: 5



29.   During the same evening, as Plaintiff was exiting the office building, Defendant Waismann

      approached Plaintiff abruptly and made another attempt to kiss Plaintiff by grabbing her

      shoulders and leaning over.

30.   Plaintiff averted Defendant Waismann’s sexual advances and his kiss landed on the bridge

      of her nose. (hereinafter “second sexual harassment incident”). This was a clear objection

      to Defendant Waissman’s unwanted sexual advances.

31.   Plaintiff quickly left in distress.

32.   Plaintiff made a complaint that same evening to Mr. Ralph Rose.

33.   The next day, Plaintiff arrived to work and immediately started experiencing retaliation

      and hostility in and around her work environment.

34.   Plaintiff was told “anyone who did not share in Dr. Waismann’s vision would be fired!!”

35.   Plaintiff took this statement as a threat in retaliation for making a complaint about

      the sexual harassment she endured the day before by Defendant Waismann.

36.   Plaintiff complained to Defendant Murray Friedman that she is experiencing retaliatory

      actions against her and questioned whether she was still employed with Defendants.

37.   Defendant Murray Friedman stated he was not sure what her employment status is at the

      moment and sent Plaintiff home early for the day. Plaintiff understood this be an adverse

      employment action in retaliation for her complaint of sexual harassment.

38.   Plaintiff was told she would get a response over the weekend as to whether she will

      continue to be employed with Defendants.

39.   During this time, Plaintiff received a text message from Defendant Waismann’s Assistant,

      Mali Saat, and she attempted to explain and justify Defendant’s Waismann sexually

      misconduct. She described his “aggression” as an expression of affection.




                                              5
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 6 of 18 PageID #: 6



40.   On December 3, 2018, Plaintiff returned to work over the weekend after no one contacted

      her.

41.   Defendants and staff members were surprised to see Plaintiff returned to work.

42.   On December 4, 2018, Plaintiff sent an email to Defendant Neal Friedman to further report

      the sexual harassment incident.

43.   Defendant Neal Friedman told Plaintiff he would address her complaint that afternoon.

      However, he never did.

44.   On December 10, 2018, Defendant Neal Friedman held a meeting with Plaintiff to address

      the sexual harassment incident and stated it was a misunderstanding on Plaintiff’s part and

      justified Defendant Waismann’s misconduct as a “cultural etiquette”.

45.   Plaintiff felt further victimized and left the meeting with nothing addressed and/or solved.

46.   During the next several weeks Plaintiff’s tasks and responsibilities were dramatically

      reduced.

47.   On April 9, 2019, Plaintiff sent out a claim letter in good faith attempt to resolve Plaintiff’s

      discrimination and retaliation claims. However, attempts were futile, and Defendants did

      not want to engage in resolving the matter.

48.   On or around June 3, 2019, Plaintiff was transferred and reassigned to a new office. In this

      new office, Plaintiff was the sole employee assigned to work from this location for

      Defendants. Plaintiff had limited emails exchanged with other employees and received

      limited notifications of the current events of the company.

49.   Defendants intentionally shutting out Plaintiff and isolating Plaintiff from Defendants’

      daily operations are examples of further retaliation for complaining of sexual harassment.

50.   On December 2, 2019, Defendant Murray Friedman sent a letter terminating Plaintiff’s

      employment. In the letter, Defendant Murray Friedman stated all operations were


                                                 6
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 7 of 18 PageID #: 7



      suspended and closed its office in New York. Rather, Defendants were focusing and

      shifting its resources to its operations in Tampa, Florida.

51.   Defendants’ reason for Plaintiff’s termination was clearly pretextual based on Plaintiff’s

      engagement in protected activity. Plaintiff’s termination was due to discrimination and

      retaliation based on Plaintiff’s gender.

52.   Plaintiff was subjected to a continuous retaliatory hostile environment by being excluded

      from meetings, having her emails disregarded, and being isolated from other employees.

53.   Plaintiff took her employment termination as retaliatory action related to her continued

      engagement in a protected activity.

54.   Defendants, each collectively and individually, condoned, ratified, and supported the

      discriminatory and sexually hostile work environment against Plaintiff.

55.   Defendants had no good faith business justification for any of the actions (or

      failures/refusals to act), including terminating Plaintiff’s employment, with regard to

      Plaintiff.

56.   Plaintiff complaints were futile.

57.   As far as Plaintiff was aware, Defendants did not have a human resources department.

58.   As such, Plaintiff had nowhere, or no one else, to which to complain about discrimination

      while employed with Defendants.

59.   Upon information and belief, Defendants did not have any written procedures or protocols

      regarding sexual harassment, discrimination or retaliation in the workplace to which

      Plaintiff could refer.

60.   Plaintiff’s only remedy was to complain to certain individuals herein, who actively engaged

      in the discrimination and/or did nothing in response to Plaintiff’s multiple complaints.

61.   As a direct result of the wrongful and oppressive actions of Collective Defendants, Plaintiff


                                                 7
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 8 of 18 PageID #: 8



      was sexually harassed, subjected to unlawful discrimination/retaliation, subjected to a

      hostile work environment, humiliated and she experienced a work environment permeated

      with ongoing and continuous embarrassment, discriminatory ridicule, and hostility.

62.   As a result of Collective Defendants’ actions, Plaintiff was extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

63.   As a direct result of the acts and conduct complained of herein, Plaintiff has suffered

      damages, inconvenience and other compensation which such employment entails, and

      Plaintiff has also suffered future pecuniary losses, humiliation, anger, depression, sadness,

      emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

      pecuniary losses.

64.   Collective Defendants’ conduct was malicious, willful, outrageous, and conducted with

      full knowledge of the law.

65.   As such, Plaintiff demands Punitive Damages as against all Defendants, jointly and

      severally.

             AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION
          VIOLATIONS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                           (Against Defendant ANR)

66.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

67.   Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. § 2000e-2(a)(1) provides,

      in pertinent part, that:

              It shall be an unlawful employment practice for an employer to …
              discharge any individual, or otherwise to discriminate against any
              individual with respect to his compensation, terms, conditions, or
              privileges of employment, because of such individual's race, color,
              religion, sex, or national origin.

68.   DEFENDANTS engaged in unlawful employment practices prohibited by 42 U.S.C.


                                               8
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 9 of 18 PageID #: 9



      §2000e et seq., by discriminating against Plaintiff because of her sex/gender.

69.   Collective Defendants ignored and minimalized Plaintiff’s numerous complaints and/or

      protection against the hostile environment she faced on a daily basis.

70.   When Plaintiff complained to management, including Collective Defendants, Plaintiff’s

      environment became more hostile.

71.   As a result of Collective Defendants’ actions, Plaintiff was extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

72.   As a direct result of the acts and conduct complained of herein, Plaintiff has suffered

      damages, inconvenience, and other compensation which such employment entails, and

      Plaintiff has also suffered future pecuniary losses, humiliation, anger, depression, sadness,

      emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

      pecuniary losses.

73.   Collective Defendants’ conduct was malicious, willful and conducted with full knowledge

      of the law.

74.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

                            AS A SECOND CAUSE OF ACTION
                          FOR RETALIATION UNDER TITLE VII
                                 (Against Defendant ANR)

75.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

76.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

      it shall be unlawful employment practice for an employer: “(1) to . . . discriminate against

      any of his employees . . . because he has opposed any practice made an unlawful

      employment practice by this subchapter, or because he has made a charge, testified,

      assisted or participated in any manner in an investigation, proceeding, or hearing under this


                                                9
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 10 of 18 PageID #: 10



       subchapter.”

 77.   Collective Defendants’ engaged in an unlawful discriminatory practice by retaliating, and

       otherwise discriminating against Plaintiff because of Plaintiff’s opposition to unlawful

       employment practices.

 78.   Plaintiff was retaliated against by Collective Defendants for engaging in protected activity.

 79.   Following Plaintiff’s complaints, Plaintiff was subjected to a worse hostile environment

       permeated with discriminatory ridicule, comments, insults, further sexual harassment,

       adverse employment actions, and other retaliatory behavior.

 80.   As a direct result of the acts and conduct complained of herein, Plaintiff has suffered

       inconvenience, special damages, and other compensation which such employment entails,

       and Plaintiff has also suffered future pecuniary losses, humiliation, anger, depression,

       sadness, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

       pecuniary losses.

 81.   Collective Defendants’ conduct was malicious, willful, outrageous, and conducted with

       full knowledge of the law.

 82.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

               AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
                    UNDER NEW YORK STATE EXECUTIVE LAW
                                (Against Defendants)

 83.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

 84.   New York State Executive Law §296 provides that, “1. It shall be an unlawful

       discriminatory practice: (a) For an employer or licensing agency, because of an

       individual’s . . . sex, disability . . . familial status … to discriminate against such

       individual in compensation or in terms, conditions or privileges of employment.”


                                                10
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 11 of 18 PageID #: 11



 85.   While employed with Collective Defendants, Plaintiff was subjected to ongoing,

       continuous and repetitive sexual harassment, differential treatment, hostile work

       environment, harassment, verbal and physical abuse, hostile work environment and activity

       by her coworkers and managers - including named Defendants herein.

 86.   Further, Defendants ignored and minimalized Plaintiff’s numerous complaints and requests

       for assistance and/or protection against the hostile environment she faced on a daily basis.

 87.   As a direct result of the acts and conduct complained of herein, Plaintiff has suffered

       damages, inconvenience, and other compensation which such employment entails, and

       Plaintiff has also suffered future pecuniary losses, humiliation, anger, depression, sadness,

       emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

       pecuniary losses.

 88.   Collective Defendants’ conduct was malicious, willful and conducted with full knowledge

       of the law.

 89.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

                 AS A FOURTH CAUSE OF ACTION FOR RETALIATION
                     UNDER NEW YORK STATE EXECUTIVE LAW
                               (Against Defendants)

 90.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

 91.   New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

       practice: “For any person engaged in any activity to which this section applies to retaliate

       or discriminate against any person because he has opposed any practices forbidden under

       this article.”

 92.   Defendants engaged in an unlawful discriminatory practice by retaliating, and otherwise

       discriminating against Plaintiff because of Plaintiff’s opposition to unlawful employment


                                                11
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 12 of 18 PageID #: 12



        practices.

 93.    Following Plaintiff’s complaints, Plaintiff was subjected to a hostile environment

        permeated with discriminatory ridicule, comments, insults, further sexual harassment,

        adverse employment actions, and other retaliatory behavior.

 94.    As a result of Collective Defendants’ actions, Plaintiff was extremely humiliated,

        degraded, victimized, embarrassed, and emotionally distressed.

 95.    As a direct result of the acts and conduct complained of herein, Plaintiff has suffered

        damages, inconvenience, and other compensation which such employment entails, and

        Plaintiff has also suffered future pecuniary losses, humiliation, anger, depression, sadness,

        emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

        pecuniary losses.

 96.    Collective Defendants’ conduct was malicious, willful, outrageous, and conducted with

        full knowledge of the law.

 97.    Plaintiff is entitled to the maximum amount allowed under this statute/law.

             AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
  UNDER NEW YORK STATE EXECUTIVE LAW - AIDER AND ABETTOR LIABILITY
   (As and Against Individual Defendants Mr. Murray Friedman and Mr. Neal Friedman)

 98.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

 99.    New York State Executive Law §296(6) provides that it shall be an unlawful discriminatory

        practice: “For any person to aid, abet, incite compel or coerce the doing of any acts

        forbidden under this article, or attempt to do so.”

 100.   Individual Defendants Mr. Murray Friedman and Mr. Neal Friedman engaged in an

        unlawful discriminatory practice in violation of New York State Executive Law §296(6)

        by aiding, abetting, inciting, compelling and coercing the discriminatory and retaliatory


                                                 12
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 13 of 18 PageID #: 13



        conduct of their employee, Defendant Waismann.

 101.   As a result of their actions, Plaintiff was extremely humiliated, degraded, victimized,

        embarrassed, and emotionally distressed.

 102.   As a direct result of the acts and conduct complained of herein, Plaintiff has suffered

        damages, inconvenience and other compensation which such employment entails, and

        Plaintiff has also suffered future pecuniary losses, humiliation, anger, depression, sadness,

        emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

        pecuniary losses.

 103.   Individual Defendants Mr. Murray Friedman and Mr. Neal Friedman’s conduct was

        malicious, willful, outrageous, and conducted with full knowledge of the law.

 104.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

                                         PUNITIVE DAMAGES

 105.   Defendants conduct was malicious, willful, outrageous, and conducted with full knowledge

        of the law.

 106.   As such, punitive damages are appropriate as a result of Defendants’ above-described

        conduct and Plaintiff demands Punitive Damages as against all Defendants, jointly and

        severally.

                                           JURY DEMAND

 107.   Plaintiff requests a jury trial on all issues to be tried.

 WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

 A.     Declaring that Defendants engaged in unlawful employment practices prohibited by Title

        VII, and NYSHRL in that Defendants discriminated against Plaintiff on the basis of her

        gender and retaliated against Plaintiff by subjecting Plaintiff to a hostile work environment

        and eventually termination Plaintiff’s employment for engaging in protected activity;


                                                    13
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 14 of 18 PageID #: 14



 B.    Awarding damages to Plaintiff for all damages resulting from Defendants’ unlawful

       discrimination and retaliation and to otherwise make her whole for any losses suffered as

       a result of such unlawful employment practices;

 C.    Awarding Plaintiff compensatory damages related to injuries suffered as per Plaintiff’s

       State-law claims;

 D.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

       distress, pain and suffering and injury to her reputation in an amount to be proven;

 E.    Awarding Plaintiff punitive damages;

 F.    Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

       action; and

 G.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

       proper to remedy Defendants’ unlawful employment practices.

 Dated: New York, New York
        December 18, 2019

                                                            PHILLIPS & ASSOCIATES,
                                                            ATTORNEYS AT LAW, PLLC


                                                    By:     /s/ Marjorie Mesidor
                                                            Marjorie Mesidor, Esq.
                                                            Irene Chan, Esq.
                                                            Phillips & Associates, PLLC
                                                            Attorneys for Plaintiffs
                                                            45 Broadway, Suite 620
                                                            New York, New York 10006
                                                            T: (212) 248-7431
                                                            F: (212) 901-2107
                                                            mmesidor@tpglaws.com
                                                            ichan@tpglaws.com




                                               14
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 15 of 18 PageID #: 15
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 16 of 18 PageID #: 16
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 17 of 18 PageID #: 17
Case 2:19-cv-07089-MKB-RER Document 1 Filed 12/18/19 Page 18 of 18 PageID #: 18
